per curiam:
El 3 de diciembre de 1993 mediante un per curiam dictamos sentencia para separar temporeramente al Ledo. Dizzy Murphy Rodríguez del ejercicio de la notaría. Ello, por su actitud de dejadez y menosprecio ha-cia el cumplimiento de los requisitos para el ejercicio de la notaría.
El 24 de marzo de 1995, mediante resolución denega-mos una moción de Murphy Rodríguez donde solicitaba ser reinstalado al ejercicio de la notaría.
Así las cosas, con fecha de 14 y 20 de diciembre de 1995, recibimos sendos informes de la Directora de la Oficina de Inspección de Notarías, mediante los cuales dicha funcio-naría traía a nuestra atención que Murphy Rodríguez po-día estar ejerciendo la notaría, a pesar de que estaba sus-pendido temporeramente por este Foro como notario. En vista de los informes aludidos, el 28 de diciembre de 1995, mediante resolución le concedimos un término a Murphy Rodríguez para que respondiera a los referidos informes de la Directora de la Oficina de Inspección de Notarías y para que mostrara causa por la cual no debía imponérsele las sanciones disciplinarias pertinentes.
*246Nuestra Resolución de 28 de diciembre de 1995 fue no-tificada personalmente a Murphy Rodríguez, en su oficina de abogado, el 9 de enero de 1996. A la fecha de hoy, trans-curridos más de treinta días desde que venció el término que le concedimos para reaccionar a los informes en cues-tión, Murphy Rodríguez no ha comparecido ante nos. Mien-tras tanto, con fecha de 12 de febrero de 1996, hemos reci-bido un tercer informe de la Directora de la Oficina de Inspección de Notarías en la cual nos remite copia de una escritura reciente otorgada por Murphy Rodríguez como notario, a pesar de su suspensión del ejercicio notarial.
HH
Reiteradamente hemos resuelto que hacer caso omiso de las resoluciones de este Tribunal trae consigo sanciones disciplinarias severas. Véanse: Col. Abogados P.R. v. Diversé, Colón, Rivera, 136 D.P.R. 425 (1994); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci III, 131 D.P.R. 613 (1992); In re Colón Torres, 129 D.P.R. 490 (1991). El propio Murphy Rodríguez ha sido expresamente apercibido por este Foro en múltiples ocasiones de que el incumplimiento con nuestras resoluciones conlleva sancio-nes graves. Por todo lo anterior, tomando en consideración el incumplimiento de Murphy Rodríguez con nuestra Reso-lución de 28 de diciembre de 1995, y tomando en cuenta también la seriedad del asunto tratado en los informes en cuestión, procede que decretemos su suspensión indefinida del ejercicio de la abogacía.
Con fecha de hoy estamos refiriendo por separado la cuestión de la posible práctica ilícita de la notaría al Pro-curador General de Puerto Rico.
En vista de que Murphy Rodríguez está suspendido del ejercicio de la notaría desde el 3 de diciembre de 1993, y su *247obra notarial está en el Archivo General de Protocolos, no hay nada que proveer al respecto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.